DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2022 has been entered.
 	
	 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a method for evaluating and providing feedback on a presentation. The limitation of responsive to the recorded presentation being an audio recording, translating, by the one or more processors, the recorded presentation into a text transcript of the presentation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the one or more processors,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by the one or more processors” language, “responsive to the recording being an audio recording, translating, by the one or more processors, the recording into a text transcript of the presentation” in the context of this claim encompasses writing down the words to a speech listened to by a person. Similarly, the limitations of: receiving, dividing, analyzing, generating, and presenting are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind. For example, “receiving, by one or more processors, a recorded presentation and a topic of the recorded presentation from a presenter, wherein the recorded presentation is an audio recording, a video recording or a text transcript;” in the context of this claim encompasses hearing and understanding a presentation. Similarly, the limitation of analyzing, by the one or more processors, the plurality of sections based on a rubric associated with the topic, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as comparing a speech to a rubric or list of expected contents. The applicant’s amendment of “provide score valuation based on a combination of individual area score valuation and an overall area score valuation wherein the score valuations are adjusted based on a predetermined audiences” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind of calculating a score from a series of different individual score and adjusting the score based on the intended population.   The same interpretation is applied to the remaining steps in claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – one or more processors and using the processor in conjunction based on a natural language processing application . The one or more processors is recited at a high-level of generality (i.e., as a generic processor implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component.   Similiarly, the applicant’s own specification showed that the use of a natural language processing can be interpreted to be well-known and conventional.  Applicant’s own specification provided several examples of well-known generic natural language processing application (see paragraph 57-58).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using one or more processors amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-20.
The amended limitation of “wherein the rubric is dynamically updated based on at least one of a provided intended audience for presentation or training with historically archived presentation and their associated rubrics”.    The examiner take the position that the addition of this particular amendment can be interpreted as a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind such as comparing a speech to a rubric or list of expected contents.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Similar reasoning under step 2A and 2B in the rejection above can also be applied here.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 5, 8, 9, 11, 12, 15, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Pub. No. 20160049094 (“Gupta”) in view of Capps US 20190114937
Concerning claims 1, 8 and 15, Gupta discloses A computer-implemented method for improving the quality of a presentation, the computer-implemented method (¶ [0009-0012]) comprising: 
receiving, by one or more processors, a recorded presentation and a topic of the presentation (Fig. 3, ¶ [0038-0039], ¶ [0009], ¶ [0098] (“Entering information such as desired length of presentation, topic of presentation, and technical expertise of crowd, helps application 100 perform analysis tailored to the particular type of presentation user 10 will be giving”), ¶ [0100] (“In addition to analysis and recordings of each past presentation user 10 has completed, application 100 presents summaries of performance trends over time.”)) from a presenter, wherein the recorded presentation is an audio recording, a video recording or a text transcript (Fig. 7, ¶ [0009] (“recording a presentation onto the computer system using the microphone and video capture device, extracting a first feature of the presentation based on data from the microphone and video capture device while recording the presentation”), ¶[0103]); 
responsive to the recorded presentation being an audio recording, translating, by the one or more processors, the recorded presentation into a text transcript of the presentation (Fig. 7 (speech to text engine 148), ¶ [0063], ¶ [0065], ¶ [0067]), based on the a natural language processing application (see paragraph 67 “ Text analysis engine 152 performs natural language processing and determines linguistic complexity of the speech, analyzes word choice …” and paragraph 69 “Word choice analysis looks more specifically at the individual words and phrases used by user 10. Text analysis engine 152 flags a word that appears to be used incorrectly by user 10, and also flags weak language when another more effective word or phrase could be used”); 
dividing, by the one or more processors, the text transcript into a plurality of sections (¶ [0070] (“Speech text analysis engine 152 identifies a feature when user 10 begins a sentence, ends a sentence, begins a narrative, ends a narrative, etc.”), ¶ [0071] (“Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner.”) Gupta must divide the speech text into a beginning, ending, and body to provide metric ratings for properly opening and closing the speech., ¶ [0082] text must be properly aligned with each slide to “include a rating for the number of points on each slide, the amount of time spent on each point”); 
analyzing, by the one or more processors, the plurality of sections based on a rubric associated with the topic (¶ [0084-0087] (“Presentations of user 10 are compared against predictive model 176 to provide tips and feedback.”), ¶ [0070-0071] (“Speech text analysis engine 152 is programmed with specific words and phrases commonly used in specific domains of speech, e.g., in the tech sector or among financial institutions. Speech text analysis engine 152 generates a metric identifying how well user 10 is utilizing the language of a specific domain where the user will be speaking, and suggests word replacements to use language more fitting for the domain. … ”), ¶ [0098] (“self-practice allows user 10 to practice any speech on any topic that the user needs to present. In one embodiment, after pressing self-practice button 206, user 10 is asked to enter information about the presentation. Entering information such as desired length of presentation, topic of presentation, and technical expertise of crowd, helps application 100 perform analysis tailored to the particular type of presentation user 10 will be giving, and the type of audience user 10 will be speaking in front of. Application 100 can make sure that user 10 uses technical language appropriate for the technical level of the audience, and uses proper technical terms for the field of expertise.”), ¶ [0082] The Gupta method uses at least three rubrics for comparison: the “predictive model” created from machine learning algorithms, the list of “proper technical terms for the field of expertise” based on inputted topic, and the users presentation slides.) wherein the key phrases expected to appear in the recorded presentation are based on the topic selection (see paragraph 69 the system can flag based on the word used as stated by the user’s own configuration);
generating, by the one or more processors, section scores (¶ [0071] (“Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner.”), ¶ [0101] (“Speech analysis engine 110 outputs identified features, calculated metrics, and other information that application 100 interprets through predictive model 176 to generate real-time feedback 224 and scores and ratings 226.”)) and section improvement recommendations for the plurality of sections (Fig. 13, ¶ [0119-0120] (“Timeline 286 represents the entire presentation from beginning to end, and includes periodic vertical time markers to help orient user 10. Points of interest 288 are displayed on the timeline as exclamation points, stars, or other symbols, and show the user where good or bad events happened during the presentation. … User 10 clicks or touches one of the points of interest 288 to pull up a screen with additional information. A popup tells user 10 what went right or what went wrong at that point of the presentation. The popup also links to any lessons or tutorials that might be helpful in correcting a problem.”), ¶ [0100], ¶ [0035] (“Feedback to help user 10 develop presentation skills is presented visually on display 34 during the speech, and a summary including final performance ratings and tips is shown on the display after a presentation is complete.”)); and 
presenting, by the one or more processors, the section scores and section improvement recommendations to the presenter (¶ [0035] (“Feedback to help user 10 develop presentation skills is presented visually on display 34 during the speech, and a summary including final performance ratings and tips is shown on the display after a presentation is complete.”) Fig. 13, ¶ [0119-0120], ¶ [0100-0101]).
The Gupta reference is silent on the teaching of “provide score valuation based on a combination of individual area score valuation and an overall area score valuation wherein the score valuations are adjusted based on a predetermined audiences”.
However, the Capps reference provides a teaching of “provide score valuation based on a combination of individual area score valuation and an overall area score valuation (see FIG. 9 the overall score “D” is based on the individual activities of the user and see also paragraph 123) wherein the score valuations are adjusted based on a predetermined audiences” (see paragraph 134-135 and 151 allowing the user to receive a score valuation based on the type of users e.g.: an instructor user or a student).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Gupta reference with the feature of provide score valuation based on a combination of individual area score valuation and an overall area score valuation wherein the score valuations are adjusted based on a predetermined audience, as taught by the Capps reference in order to provide the user with an intuitive representation of their score (see paragraph 39).  
Concerning claim 2, Gupta discloses The computer-implemented method of claim 1, wherein the audio recording is an audio stream of a video recording (Fig. 7, ¶ [0044] (“Computer system 20 sends video, audio, and other data captured during a presentation by user 10”), ¶ [0009] (“recording a presentation onto the computer system using the microphone and video capture device, extracting a first feature of the presentation based on data from the microphone and video capture device”), ¶ [0054]).
Concerning claim 4, Gupta discloses The computer-implemented method of claim 1, wherein the analyzing comprises a content analysis (Fig. 7 (Speech Text Analysis Engine 152, Materials Analysis Engine 158), ¶ [0069-0073]) and a sentiment analysis (Fig. 7 (Behavior Analysis Engine 154, Vocalics Analysis Engine 150)), ¶ [0063] (“Speech analysis engine 110 includes a vocalics analysis engine 150, a text analysis engine 152, a behavior analysis engine 154, a biometric analysis engine 156, and a materials analysis engine 158.”), ¶ [0066], ¶ [0074-0078]).
Concerning claim 5, Gupta discloses The computer-implemented method of claim 4, wherein the content analysis further comprises identifying key phrases in the recorded presentation based on the rubric (¶ [0086], ¶ [0098] (“Application 100 can make sure that user 10 uses technical language appropriate for the technical level of the audience, and uses proper technical terms for the field of expertise.”)) and the sentiment analysis further comprises identifying facial expressions in the recorded presentation based on the rubric (¶ [0074], ¶ [0076], ¶ [0080], ¶ [0128] (“The presentation training application 100 … facial recognition, other non-verbal feature analysis, and video hints to provide individualized dynamic feedback to user 10. A practice presentation by user 10 is compared against hundreds or thousands of sample speeches which have been expertly rated. A rating scale is obtained by rating each of the sample speeches and comparing the ratings to the parameters of the sample speeches, such as pace, pitch variability, volume, volume variability, pauses, types of pauses, complexity of language, verbal distractors, eye contact, facial gestures, body movement, and presentation materials.”)). 
Concerning claim 9, Gupta discloses The computer program product of claim 8, wherein the audio recording is an audio stream of a video recording (Fig. 7, ¶ [0044] (“Computer system 20 sends video, audio, and other data captured during a presentation by user 10”), ¶ [0009] (“recording a presentation onto the computer system using the microphone and video capture device, extracting a first feature of the presentation based on data from the microphone and video capture device”), ¶ [0054]).
Concerning claim 11, Gupta discloses The computer program product of claim 8, wherein the analyzing comprises a content analysis (Fig. 7 (Speech Text Analysis Engine 152, Materials Analysis Engine 158), ¶ [0069-0073]) and a sentiment analysis (Fig. 7 (Behavior Analysis Engine 154, Vocalics Analysis Engine 150)), ¶ [0063] (“Speech analysis engine 110 includes a vocalics analysis engine 150, a text analysis engine 152, a behavior analysis engine 154, a biometric analysis engine 156, and a materials analysis engine 158.”), ¶ [0066], ¶ [0074-0078]).
Concerning claim 12, Gupta discloses The computer program product of claim 11, wherein the content analysis further comprises identifying key phrases in the recorded presentation based on the rubric (¶ [0086], ¶ [0098] (“Application 100 can make sure that user 10 uses technical language appropriate for the technical level of the audience, and uses proper technical terms for the field of expertise.”)) and the sentiment analysis further comprises identifying facial expressions in the recorded presentation based on the rubric (¶ [0074], ¶ [0076], ¶ [0080], ¶ [0128] (“The presentation training application 100 … facial recognition, other non-verbal feature analysis, and video hints to provide individualized dynamic feedback to user 10. A practice presentation by user 10 is compared against hundreds or thousands of sample speeches which have been expertly rated. A rating scale is obtained by rating each of the sample speeches and comparing the ratings to the parameters of the sample speeches, such as pace, pitch variability, volume, volume variability, pauses, types of pauses, complexity of language, verbal distractors, eye contact, facial gestures, body movement, and presentation materials.”)).
Concerning claim 17, Gupta discloses The computer system of claim 15, wherein the analyzing comprises a content analysis (Fig. 7 (Speech Text Analysis Engine 152, Materials Analysis Engine 158), ¶ [0069-0073]) and a sentiment analysis (Fig. 7 (Behavior Analysis Engine 154, Vocalics Analysis Engine 150)), ¶ [0063] (“Speech analysis engine 110 includes a vocalics analysis engine 150, a text analysis engine 152, a behavior analysis engine 154, a biometric analysis engine 156, and a materials analysis engine 158.”), ¶ [0066], ¶ [0074-0078]).
Concerning claim 18, Gupta discloses  The computer system of claim 17, wherein the content analysis further comprises identifying key phrases in the recorded presentation based on the rubric (¶ [0086], ¶ [0098] (“Application 100 can make sure that user 10 uses technical language appropriate for the technical level of the audience, and uses proper technical terms for the field of expertise.”)) and the sentiment analysis further comprises identifying facial expressions in the recorded presentation based on the rubric (¶ [0074], ¶ [0076], ¶ [0080], ¶ [0128] (“The presentation training application 100 … facial recognition, other non-verbal feature analysis, and video hints to provide individualized dynamic feedback to user 10. A practice presentation by user 10 is compared against hundreds or thousands of sample speeches which have been expertly rated. A rating scale is obtained by rating each of the sample speeches and comparing the ratings to the parameters of the sample speeches, such as pace, pitch variability, volume, volume variability, pauses, types of pauses, complexity of language, verbal distractors, eye contact, facial gestures, body movement, and presentation materials.”)).
Claim 3, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta and further in view of U.S. Patent No. 9,015,098 (“Crosley”). 
Concerning claim 3, Gupta discloses The computer-implemented method of claim 1, wherein the sections are an opening, a body and a closing, and wherein the body further comprises a rising action (¶ [0071] (“Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner.”), ¶ [0066], ¶ [0071] (“Storytelling or anecdotal elements in the text of the presentation are identified and output as features. A metric to gauge the amount and effectiveness of storytelling and anecdotes being used is also generated.”), ¶ [0076], ¶ [0113] (“a running total of the number of anecdotes is shown, or a timer showing elapsed or remaining time is displayed.”) It would have been obvious based on Gupta alone that in addition to separately rating the beginning and ending, and body of a speech that the speech may be further subdivided to include a rating for portions of the body such as rising action, climax, and/or falling action. A POSITA would be motivated to consider these further subdivisions in particular when considering whether effective storytelling, which commonly relies on these sections.). To the extent it would not be obvious that the body further comprises a rising action in view of Gupta alone, Crosley teaches this limitation (col. 6 ll. 59-67 (“Using one or more systems and methods of the present disclosure, the publishing company may check the established facts for consistency within the fictional portions of the novel, such as during the rising action, climax, falling action and conclusion of the novel”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Crosley. Since both references teach automated methods and systems for improving storytelling, therefore the references are from the same field of endeavor. Further, Crosley solves the problem of checking a transcript for internal consistency which would be desirable to a POSITA when evaluating a lengthy speech. A POSITA would have been motivated to combine Gupta and Crosley because Gupta already subdivides the speech for review of the opening, closing and body, so it would be predictable to further subdivide the body section for separate analysis. Further, a POSITA would be motivated to consider rising action, falling action, and climax when evaluating story telling within a speech.
Concerning claim 10, Gupta discloses The computer program product of claim 8, wherein the sections are an opening, a body and a closing, and wherein the body further comprises a rising action (¶ [0071] (“Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner.”), ¶ [0066], ¶ [0071] (“Storytelling or anecdotal elements in the text of the presentation are identified and output as features. A metric to gauge the amount and effectiveness of storytelling and anecdotes being used is also generated.”), ¶ [0076], ¶ [0113] (“a running total of the number of anecdotes is shown, or a timer showing elapsed or remaining time is displayed.”) It would have been obvious based on Gupta alone that in addition to separately rating the beginning and ending, and body of a speech that the speech may be further subdivided to include a rating for portions of the body such as rising action, climax, and/or falling action. A POSITA would be motivated to consider these further subdivisions in particular when considering whether effective storytelling, which commonly relies on these sections.). To the extent it would not be obvious that the body further comprises a rising action in view of Gupta alone, Crosley teaches this limitation (col. 6 ll. 59-67 (“Using one or more systems and methods of the present disclosure, the publishing company may check the established facts for consistency within the fictional portions of the novel, such as during the rising action, climax, falling action and conclusion of the novel”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Crosley. Since both references teach automated methods and systems for improving storytelling, therefore the references are from the same field of endeavor. Further, Crosley solves the problem of checking a transcript for internal consistency which would be desirable to a POSITA when evaluating a lengthy speech. A POSITA would have been motivated to combine Gupta and Crosley because Gupta already subdivides the speech for review of the opening, closing and body, so it would be predictable to further subdivide the body section for separate analysis. Further, a POSITA would be motivated to consider rising action, falling action, and climax when evaluating story telling within a speech.
Concerning claim 16, Gupta discloses The computer system of claim 15, wherein the sections are an opening, a body and a closing, and wherein the body further comprises a rising action (¶ [0071] (“Text analysis engine 152 analyzes the beginning and ending of a speech to create a metric rating whether user 10 properly opened and closed the speech, whether the main idea of the speech has been clearly communicated, and whether the body of the speech is structured in a coherent manner.”), ¶ [0066], ¶ [0071] (“Storytelling or anecdotal elements in the text of the presentation are identified and output as features. A metric to gauge the amount and effectiveness of storytelling and anecdotes being used is also generated.”), ¶ [0076], ¶ [0113] (“a running total of the number of anecdotes is shown, or a timer showing elapsed or remaining time is displayed.”) It would have been obvious based on Gupta alone that in addition to separately rating the beginning and ending, and body of a speech that the speech may be further subdivided to include a rating for portions of the body such as rising action, climax, and/or falling action. A POSITA would be motivated to consider these further subdivisions in particular when considering whether effective storytelling, which commonly relies on these sections.). To the extent it would not be obvious that the body further comprises a rising action in view of Gupta alone, Crosley teaches this limitation (col. 6 ll. 59-67 (“Using one or more systems and methods of the present disclosure, the publishing company may check the established facts for consistency within the fictional portions of the novel, such as during the rising action, climax, falling action and conclusion of the novel”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Crosley. Since both references teach automated methods and systems for improving storytelling, therefore the references are from the same field of endeavor. Further, Crosley solves the problem of checking a transcript for internal consistency which would be desirable to a POSITA when evaluating a lengthy speech. A POSITA would have been motivated to combine Gupta and Crosley because Gupta already subdivides the speech for review of the opening, closing and body, so it would be predictable to further subdivide the body section for separate analysis. Further, a POSITA would be motivated to consider rising action, falling action, and climax when evaluating story telling within a speech.

Claim 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, in view of Capps US 20190114937 and further in view of U.S. Patent No. 10,818,193 (“Sullivan”). 
Concerning claim 6, Gupta discloses The computer-implemented method of claim 1, wherein the rubric is prepared by a topic content expert associated with the topic (¶ [0084] (“ratings 172 provided by experts who have observed the speeches 170, are input into machine learning algorithm 174. Machine learning algorithm 174 is used to generate a predictive model 176.”), ¶ [0128]) To the extent Gupta does not disclose wherein the rubric is prepared by a topic content expert associated with the topic, this limitation is taught by Sullivan. (col. 12 ll. 35-41 (“These training events or scenarios may be mapped to a list of critical communication skills. The proper communication skills and formats can be predetermined by subject matter experts (SMEs).”), col. 23 l. 50 – col. 24 l. 3 (“Subject matter experts (SME) may be used to predefine the common, anticipated slot phrases that a student may utter under the circumstances presented in each of the simulated events. The SME may group the phrases into classes where some classes of phrases are more desirable than others, i.e. the student should receive a higher score for uttering phrases in some classes than in other suboptimal classes. One of the classes should be reserved for optimal phrases, i.e. there should be a class of phrases that the student should be striving for and receives the maximum score for uttering a phrase from this class.”), col. 24 ll. 29-34). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Sullivan. Since both references teach methods and systems for online education for public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Sullivan because the predictive model generated using input from experts could be simply substituted for a rubric directly prepared by experts as taught in Sullivan. Further, a POSITA would be motivated to “leverage SMEs to prioritize the phraseology and quickly provide tuning for the most used and most important communication.” (Sullivan at col. 15ll. 1-9).
Concerning claim 13, Gupta discloses The computer program product of claim 8, wherein the rubric is prepared by a topic content expert associated with the topic (¶ [0084] (“ratings 172 provided by experts who have observed the speeches 170, are input into machine learning algorithm 174. Machine learning algorithm 174 is used to generate a predictive model 176.”), ¶ [0128]) To the extent Gupta does not disclose wherein the rubric is prepared by a topic content expert associated with the topic, this limitation is taught by Sullivan. (col. 12 ll. 35-41 (“These training events or scenarios may be mapped to a list of critical communication skills. The proper communication skills and formats can be predetermined by subject matter experts (SMEs).”), col. 23 l. 50 – col. 24 l. 3 (“Subject matter experts (SME) may be used to predefine the common, anticipated slot phrases that a student may utter under the circumstances presented in each of the simulated events. The SME may group the phrases into classes where some classes of phrases are more desirable than others, i.e. the student should receive a higher score for uttering phrases in some classes than in other suboptimal classes. One of the classes should be reserved for optimal phrases, i.e. there should be a class of phrases that the student should be striving for and receives the maximum score for uttering a phrase from this class.”), col. 24 ll. 29-34). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Sullivan. Since both references teach methods and systems for online education for public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Sullivan because the predictive model generated using input from experts could be simply substituted for a rubric directly prepared by experts as taught in Sullivan. Further, a POSITA would be motivated to “leverage SMEs to prioritize the phraseology and quickly provide tuning for the most used and most important communication.” (Sullivan at col. 15ll. 1-9).
Concerning claim 19, Gupta discloses The computer system of claim 15, wherein the rubric is prepared by a topic content expert associated with the topic. (¶ [0084] (“ratings 172 provided by experts who have observed the speeches 170, are input into machine learning algorithm 174. Machine learning algorithm 174 is used to generate a predictive model 176.”), ¶ [0128]) To the extent Gupta does not disclose wherein the rubric is prepared by a topic content expert associated with the topic, this limitation is taught by Sullivan. (col. 12 ll. 35-41 (“These training events or scenarios may be mapped to a list of critical communication skills. The proper communication skills and formats can be predetermined by subject matter experts (SMEs).”), col. 23 l. 50 – col. 24 l. 3 (“Subject matter experts (SME) may be used to predefine the common, anticipated slot phrases that a student may utter under the circumstances presented in each of the simulated events. The SME may group the phrases into classes where some classes of phrases are more desirable than others, i.e. the student should receive a higher score for uttering phrases in some classes than in other suboptimal classes. One of the classes should be reserved for optimal phrases, i.e. there should be a class of phrases that the student should be striving for and receives the maximum score for uttering a phrase from this class.”), col. 24 ll. 29-34). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of rubrics prepared by subject matter experts (SMEs) containing a list of critical skills and classes of phrases to be uttered as taught in Sullivan. Since both references teach methods and systems for online education for public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Sullivan because the predictive model generated using input from experts could be simply substituted for a rubric directly prepared by experts as taught in Sullivan. Further, a POSITA would be motivated to “leverage SMEs to prioritize the phraseology and quickly provide tuning for the most used and most important communication.” (Sullivan at col. 15ll. 1-9).

Claim 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view of U.S. Patent No. 20170004722 (“Dragos”), in view of Capps US 20190114937 and further in view of U.S. Patent No. 20140205986 (“Pillay”). 
Concerning claim 7, Gupta discloses The computer-implemented method of claim 1. Gupta does not disclose the use of human reviewers and as a result does not disclose the remainder of claim 7.
 Dragos teaches presenting, by the one or more processors, a plurality of recorded presentation reviewer choices to the presenter for selection (¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”)); receiving, by the one or more processors, a recorded presenter selection of a presentation reviewer choice (Fig. 10, ¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”); sending, by the one or more processors, the recorded presentation to the presenter selection for review (¶ [0038] (“Specific documents, problems, or assignments can be uploaded by the tutee so the tutor can review them in advance of a tutoring session.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to select a human reviewer for a presentation as taught in Dragos. Since both references teach methods and systems for online education the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Dragos because the separate programs are complimentary and the system of matching expert tutors could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.
Pillay teaches sending, by the one or more processors, the recorded presentation to the presenter selection for review (¶ [0054] (“Once finished, the recorded pitch may be reviewed, and shared. Sharing may be with specific experts for review, with a peer-review online forum, friends, personal contacts, the general public, and the like.”)); receiving, by the one or more processors, review results from the reviewer, wherein the review results approve the recorded presentation or require further refinement of the presentation (¶ [0055-0066] (“Once the reviewer finishes assessing the sales pitch, the system may automatically compile the reviewer's assessment and provide suggestions for how to improve the pitch, along with optional comments from the reviewer. Next, a report may be sent directly to the user who created the pitch providing the feedback and assessment generated by the system.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to receive and convey recommendations from a human reviewer on a proposed presentation as taught in Pillay. Since both references teach methods and systems for online education to improve public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Pillay because the separate programs are complimentary and the system of providing human input on a presentation could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.
Concerning claim 14, Gupta discloses The computer program product of claim 8. Gupta does not disclose the use of human reviewers and as a result does not disclose the remainder of claim 14.
 Dragos teaches further comprising: program instructions to present a plurality of recorded presentation reviewer choices to the presenter for selection (¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”)); program instructions to receive a presenter selection of a presentation reviewer choice (Fig. 10, ¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”); program instructions to send the recorded presentation to the presenter selection for review (¶ [0038] (“Specific documents, problems, or assignments can be uploaded by the tutee so the tutor can review them in advance of a tutoring session.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to select a human reviewer for a presentation as taught in Dragos. Since both references teach methods and systems for online education the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Dragos because the separate programs are complimentary and the system of matching expert tutors could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.
Pillay teaches program instructions to send the recorded presentation to the presenter selection for review (¶ [0054] (“Once finished, the recorded pitch may be reviewed, and shared. Sharing may be with specific experts for review, with a peer-review online forum, friends, personal contacts, the general public, and the like.”)); and program instructions to receive review results from the reviewer, wherein the review results approve the recorded presentation or require further refinement of the presentation(¶ [0055-0066] (“Once the reviewer finishes assessing the sales pitch, the system may automatically compile the reviewer's assessment and provide suggestions for how to improve the pitch, along with optional comments from the reviewer. Next, a report may be sent directly to the user who created the pitch providing the feedback and assessment generated by the system.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to receive and convey recommendations from a human reviewer on a proposed presentation as taught in Pillay. Since both references teach methods and systems for online education to improve public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Pillay because the separate programs are complimentary and the system of providing human input on a presentation could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.
Concerning claim 20, Gupta discloses The computer system of claim 15, further Gupta does not disclose the use of human reviewers and as a result does not disclose the remainder of claim 14.
 Dragos teaches further comprising: program instructions to present a plurality of presentation reviewer choices to the presenter for selection (¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”)); program instructions to receive a presenter selection of a presentation reviewer choice (Fig. 10, ¶ [0072] (“The matching service 114 then selects candidate tutors to be matched with the tutee. The selected candidates fall within either the same or similar class as the tutee. The matching service identifies a pairing satisfaction estimator associated with the tutee's classification, and the tutee is prompted to select one of the identified candidates.”); program instructions to send the presentation to the presenter selection for review (¶ [0038] (“Specific documents, problems, or assignments can be uploaded by the tutee so the tutor can review them in advance of a tutoring session.”)) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to select a human reviewer for a presentation as taught in Dragos. Since both references teach methods and systems for online education the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Dragos because the separate programs are complimentary and the system of matching expert tutors could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.
Pillay teaches program instructions to send the presentation to the presenter selection for review (¶ [0054] (“Once finished, the recorded pitch may be reviewed, and shared. Sharing may be with specific experts for review, with a peer-review online forum, friends, personal contacts, the general public, and the like.”)); and program instructions to receive review results from the reviewer, wherein the review results approve the presentation or require further refinement of the presentation(¶ [0055-0066] (“Once the reviewer finishes assessing the sales pitch, the system may automatically compile the reviewer's assessment and provide suggestions for how to improve the pitch, along with optional comments from the reviewer. Next, a report may be sent directly to the user who created the pitch providing the feedback and assessment generated by the system.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gupta for addition of  a module designed to receive and convey recommendations from a human reviewer on a proposed presentation as taught in Pillay. Since both references teach methods and systems for online education to improve public speaking the references are from the same field of endeavor. A POSITA would have been motivated to combine Gupta and Pillay because the separate programs are complimentary and the system of providing human input on a presentation could have been predictably added to the system of Gupta for use alongside the automated speech training program. Further, a POSITA would be motivated to use these two programs together to provide the benefits of both automated training and training from a knowledgeable human expert.

Response to Arguments
Applicant’s arguments with respect to claims 09/21/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715